DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JAPAN 2018-162786, filed on 08/31/2018.
 
Information Disclosure Statement

3.	The information disclosure statement filed on 02/18/2021 has been considered and placed in the application file.
Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 5-6. and 8 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Shinsuke et al. JP2004153350A English Translation (hereinafter, “Shinsuke” cited by Applicant, IDS dated 02/18/2021).

	Regarding claim 1, Shinsuke teaches an acoustic device (the wearable acoustic output device shown in FIG. 1 includes the contact switch (wearing detecting means) 4 and the state signal line (wearing state information providing means) 9, and the ON / OFF operation of the contact switch 4 causes The sound reproducing device is provided with wearing state information indicating whether or not the earphone is worn on the ear (Fig. 1, par [0031], see Shinsuke); the sound reproducing device 7, Fig. 1, par [0032], see Shinsuke), comprising: 
		an operating portion (the contact switch 4, Fig. 1, par l0032], see Shinsuke) that generates information for determining whether a state of an earphone portion (In FIG. 1, reference numeral 1 denotes an earphone, corresponding earphone portion, that is used by being worn on an ear, and includes a speaker 2 for outputting sound (par [0027], see Shinsuke); the sound is 
			a wearing state in which the earphone portion is worn by the user (That is, when the earphone 1 is worn on the ear and the contact switch 4 is pressed by the pressure from the pinna 3, the GND line 5 and the status signal line 9 are connected, Fig. 1, par [0033], see Shinsuke), or 
			a non-wearing state in which the earphone portion is not worn by the user (and when not worn, one end of the status signal line 9 is open. With this configuration, the potential of the state signal line 9 (state signal output terminal 10) is changed according to the wearing state of the earphone 1 (ON/ OFF operation of the contact switch 4, Fig. 1, par 0033], see Shinsuke).  In other words, an “ON” state determines a state in which the earphone is worn; an “OFF” state being a state in which the earphone is not worn; and 
		a control unit (a control means (wearing state information acquiring means) (not shown) such as a CPU, par [0034]; see also a control unit (format information acquiring unit), not shown, such as a CPU, par [0041], see Shinsuke)
			that determines whether the earphone portion is in the wearing state or in the non-wearing state on a basis of output from (The sound reproducing device 7 acquires information on the potential of the state signal line 9 (state signal output terminal 10) by a control means (wearing state information acquiring means) (not shown) such as a CPU, and according to the potential, The operation state is changed according to the mounting state of the acoustic output device. For example, means for replacing the potential of the state signal line 9 with a binary signal (a signal whose signal level is High and Low) when the earphone 1 is attached and not attached is provided, par [0034], see Shinsuke) the operating portion (the contact switch 4, Fig. 1, par [0032], see Shinsuke), and 
		that implements a function (Based on the information, it is possible to automatically transition to an efficient operation state according to the wearing state of the wearable sound output device, such as stopping the sound reproduction when the wearable sound output device is not mounted, par [0023], see Shinsuke; wearing state information indicating whether or not the earphone is worn on the ear, par [0031], see Shinsuke) based on a result of the determination (For example, means for replacing the potential of the state signal line 9 with a binary signal (a signal whose signal level is High and Low) when the earphone 1 is attached and not attached is provided, and the control means controls the signal level state of the binary signal. May be configured to change the operation state according to, par [0034], see Shinsuke). 
		Shinsuke thus teaches all the claimed limitations.
	 
	Regarding claim 2, Shinsuke teaches the acoustic device according to claim 1.  Shinsuke further teaches wherein the control unit implements (a control means (wearing state information acquiring means) (not shown) such as a CPU, par [0034]; see also a control unit (format information acquiring unit), not shown, such as a CPU, par [0041], see Shinsuke), in accordance with a determined one of the wearing state (e.g., outputting the sound, par [0023]) and the non-wearing state of the earphone portion (i.e., e.g., stopping the sound, par [0023]; The sound reproducing device 7 acquires information on the potential of the state signal line 9 (state signal output terminal 10) by a control means (wearing state information acquiring means) (not shown) such as a CPU, and according to the potential, The operation state is changed according to the mounting state of the acoustic output device. For example, means for replacing the potential of the state signal line 9 with a binary signal (a signal whose signal level is High and Low) when the earphone 1 is attached and not attached is provided, par [0034], see Shinsuke), 
		a wearing function (e.g., outputting the sound, par [0023]) in the wearing state (it is possible to provide the sound reproducing device with wearing state information indicating whether or not the wearable sound output device is worn on the ear. Based on the information, it is possible to automatically transition to an efficient operation state according to the wearing state of the wearable sound output device, such as stopping the sound reproduction when the wearable sound output device is not mounted, par [0023], see Shinsuke), and 
		a non-wearing function (i.e., stopping the sound, par [0023]) in the non-wearing state (it is possible to provide the sound reproducing device with wearing state information indicating whether or not the wearable sound output device is worn on the ear. Based on the information, it is possible to automatically transition to an efficient operation state according to the wearing state of the wearable sound output device, such as stopping the sound reproduction when the wearable sound output device is not mounted, par [0023], see Shinsuke). 
 
	Regarding claim 5, Shinsuke teaches the acoustic device according to claim 1.  Shinsuke further teaches wherein the operating portion includes a detection unit for determining whether the earphone portion is in the wearing state or in the non-wearing state (Reference numeral 3 denotes an auricle, and 4 denotes a contact switch as an attachment detecting means for detecting whether or not the earphone 1 is attached to the ear. The contact switch is configured to contact the auricle 3 when the earphone 1 is attached to the ear, Fig. 1, par [0028], see Shinsuke).

	Regarding claim 6, Shinsuke teaches the acoustic device according to claim 5.  Shinsuke further teaches wherein the operating portion (including the contact switch 4, Fig. 1, par l0032], see Shinsuke) is provided at a position near the earphone portion (earphone 1, Fig. 1, par l0032], see Shinsuke; see position of contact switch 4 and earphone 1 in Fig. 1; when the earphone 1 is worn on the ear and the contact switch 4 is pressed by the pressure from the pinna 3, par l0033] see Shinsuke).

	Regarding claim 8, this claim merely reflects the method to the apparatus claim of Claim 8 and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke et al. JP2004153350A English Translation (hereinafter, “Shinsuke” cited by Applicant, IDS dated 02/18/2021) in view of Johnston U.S. Patent Application Publication 20130121494.

	Regarding claim 3, Shinsuke teaches the acoustic device according to claim 2. 
	However, Shinsuke does not explicitly disclose wherein the control unit implements a noise cancelling function as the wearing function.
	Johnston teaches ear coupling status sensor (see Title) in which FIG. 6 provides a flowchart 600 that shows processing logic carried out by the engagement sensor processing circuit 501 and the acoustical quality calculator 505 of the DSP 500 shown in FIG. 5 related to the processing of signals from engagement sensors (par [0073], see Johnston).  The engagement sensor processing circuit 501 conducts a regular sampling of the headset's worn state to determine whether the engagement sensors' outputs indicate an overall worn (or donned/doffed) state (step 603) (Fig. 6, par [0075], see Johnston). If the engagement sensor processing circuit 501 determines an overall worn state (step 603), i.e., wearing, then the acoustical quality calculator 505 may begin various acoustical processes related to the headset (step 605). As discussed above, these acoustical processes may include TWA, active noise cancellation, i.e., wearing function, sound pressure adjustments, and/or frequency adjustments, according to various embodiments of the invention (Fig. 6, par [0075], see Johnston).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the ear coupling status sensor taught by Johnston with the acoustic device of Shinsuke such that to have obtained wherein the control unit implements a noise cancelling function as the wearing function as claimed in order to satisfy various regulatory requirements and may also lead to an improved user experience as suggested by Johnston in Abstract.
	
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke et al. JP2004153350A English Translation (hereinafter, “Shinsuke” cited by Applicant, IDS dated 02/18/2021) in view of Ganeshkumar U.S. Patent Application Publication 20180270565.

	Regarding claim 4, Shinsuke teaches the acoustic device according to claim 2. 
	However, Shinsuke does not explicitly disclose wherein the control unit implements an energy-saving function as the non-wearing function. 
	 Ganeshkumar teaches audio signal processing for noise reduction (see Title) in which in certain examples, a binaural system may include on-head/off-head detection to detect whether either or both sides of a headphone set are removed from proximity to the user's ear or head, e.g., donned of doffed, (or improperly positioned, in some cases) and in the case of a single side being off-head (e.g., removed or improperly placed) (par [0098], see Ganeshkumar).  Various methods of detecting position of a personal acoustic device may include capacitive sensing, magnetic sensing, infrared (IR) sensing, or other techniques. In some examples, a power save mode and/or system shutdown (optionally with a delay timer) may be triggered by detecting that both sides, e.g., the entire headphone set, are off-head (par [0098], see Ganeshkumar), i.e., non-wearing function.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio signal processing for noise reduction taught by Ganeshkumar with the acoustic device of Shinsuke such that to have obtained wherein the control unit implements an energy-saving function as the non-wearing function as claimed in order to allow a headphone to pick-up and enhance a user's voice so the user may use such applications with improved performance and/or in noisy environments as suggested by Ganeshkumar in paragraph [0004].

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke et al. JP2004153350A English Translation (hereinafter, “Shinsuke” cited by Applicant, IDS dated 02/18/2021) in view of Rosener U.S. Patent Application Publication 20170123047.

	Regarding claim 7, Shinsuke teaches the acoustic device according to claim 5. 
	However, Shinsuke does not explicitly disclose	wherein the operating portion includes a tilt sensor as the detection unit.
	Rosener teaches system for determining a location of a user (see Title) in which the headset 2 further comprises a communication interface 15, which provides a wireless connection to a smart phone (not shown) using the Bluetooth protocol. A worn state (don/doff) detector 16 is connected with microprocessor 14 to determine, whether the user is wearing the headset 2 or not (Figs. 1, 2, par [0079], see Rosener). The viewing direction detector may be of any suitable type and may for example comprise a compass, a gyrocompass, an acceleration sensor, an inclinometer, and/or any other type of tilt/pan sensor to obtain the viewing information (par [0058], see Rosener). The viewing direction detector 50 according to the present embodiment is arranged in one of the left or a right earphone housings 6, 7 of the headset 52 and comprises an MPU-9250 motion-tracking device, marketed by InvenSense, Inc., San Jose, Calif., USA, which allows to determine a compass direction and a tilt/pan angle (par [0093], see Rosener).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system for determining a location of a user taught by Rosener with the acoustic device of Shinsuke such that to have obtained wherein the operating portion includes a tilt sensor as the detection unit as claimed in order to provide a further improved location detection reliability as suggested by Rosener in paragraph [0068].
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654   


/PAUL KIM/Primary Examiner, Art Unit 2654